Citation Nr: 0425891	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel













INTRODUCTION


The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This claim is remanded for a new VA examination.  The 
claims folder should be made available for the examiner 
to review in conjunction with the examination.

In order to reconcile conflicting medical reports, the RO 
requested an examination in March 2004.  The RO did not 
convey the claims folder to the examiner prior to or in 
conjunction with the exam.  The examiner stated that no 
determination of service connection could be provided without 
the veteran's claims folder.  The RO took no further action 
to develop the claim.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The veteran should be scheduled for a VA 
audiological examination to ascertain the 
nature and likely etiology of any hearing 
loss.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The examiner 
should answer the following questions:

a.  What is the veteran's hearing 
bilaterally in decibels at the 
frequencies 500, 1000, 2000, 3000, and 
4000 hertz? (the examiner should match 
the veteran's hearing threshold with each 
of the five listed frequencies).  

b.  What are the veteran's speech 
recognition scores bilaterally?

c.  Based on the entire record, is it at 
least as likely as not that any currently 
demonstrated hearing loss is the result 
of acoustic trauma incurred between 
August 1954 and August 1956?

2.  After the development requested above has 
been completed, the RO should review the 
veteran's claims folder and ensure that all 
the foregoing developments have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.


3.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for 
bilateral hearing loss.  In the event that the claim is 
not resolved to the satisfaction of the appellant, the 
RO should issue a supplemental statement of the case, a 
copy of which should be provided the veteran.  After he 
has been given an opportunity to submit additional 
argument, the case should be returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



